Exhibit 10.12

Second Amendment to

Stericycle, Inc. 1997 Stock Option Plan



 

 

The Stericycle, Inc. 1997 Stock Option Plan (the "Plan") is amended as follows
pursuant to the authority of the Board of Directors under Paragraph 10.2 of the
Plan:

1. Paragraphs 8.2 and 8.3. Paragraphs 8.2 and 8.3 of the Plan are amended to
read as follows:

8.2 Term. The Plan Administrator shall determine (i) whether each Option shall
be exercisable in full at one time or in Installments at different times and
(ii) the time or times at which the Option or Installments shall become and
remain exercisable. No Option or Installment may have an Expiration Date more
than 10 years from the Grant Date.

Notwithstanding any limitation on exercisability in Paragraph 8.5 or anything to
the contrary in the underlying Option Agreement, (i) each outstanding Option
held by an Employee or Officer-Employee shall become exercisable in full as of
his or her Termination Date if the Employee's or Officer-Employee's termination
of employment occurs by reason of his or her death, and (ii) each outstanding
Option or Installment shall become exercisable in full upon a Change in Control.
In addition, the Plan Administrator, in its discretion, may accelerate the
exercisability of any Option or Installment at any time under any related or
other circumstances.

8.3 Termination of Employment. Any Option or Installment held by an Employee or
Officer-Employee which is and remains unexercisable as of his or her Termination
Date shall expire on the Termination Date. Any Option or Installment held by an
Employee or Officer-Employee which is or becomes exercisable as of his or her
Termination Date shall also expire on the Termination Date unless the expiration
date is extended by the Plan Administrator. The Plan Administrator may extend
the expiration of an exercisable NSO (or an exercisable Installment of a NSO) to
any date ending on or before the applicable Expiration Date. The Plan
Administrator may extend the expiration of an exercisable ISO (or exercisable
Installment of an ISO) to the earlier of (i) a date no later than 90 days after
the Termination Date or (ii) the applicable Expiration Date, unless the
termination of the Employee or Officer-Employee occurred as a result of his or
her death. In this case, the Plan Administrator may extend the expiration to the
earlier of (i) a date no later than the first anniversary of the death of the
Employee or Officer-Employee or (ii) the applicable Expiration Date.

2. Effective Date. This Amendment shall be effective as of December 1, 2001.




--------------------------------------------------------------------------------


